DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 1/6/2022.  Applicant’s arguments, filed 3/2/2022, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 3/2/2022.   See, for example, the remarks set forth on pages 9-14.




After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Rabinowitz, Henry, et al., “NYNEX MAX:  A Telephone Trouble Screening Expert”, IAAI-91 Proceedings, AAAI (www.aaai.org), © 1991, pp. 213-230.
A system to provide automated equipment diagnosis using test and other information such as weather data (page 217, 1st full paragraph); A human provides the weather information (page 220. 1st paragraph); Beneficial in reducing false dispatches of technicians (page 223, 1st paragraph); No explicit discussion of a future operating state of equipment.




US Patent Application Publications
Chapman 	 				2008/0071465
Prediction of future traffic conditions based upon information such as future weather conditions (paras 0042, 0174, 0257); No explicit discussion of a future operating state of equipment.


Degeneffe 	 				2019/0333071
The rules engine module may dynamically identify for a predetermined duration at least one of the plurality of rules for which the user must abide based on the role of the user and the at least one future planned location (para 0012); Rules engine (Figures 3 and 6B); No explicit discussion of a future operating state of equipment.




US Patents
Combs 					10,367,911
Enterprise scheduling platform can run on one or more servers and can be used to receive location information, network information, weather, traffic conditions, vehicle location, vehicle status (e.g., idle, moving), and destination, store historical and current work schedules, determine work location predictions; optimize resources, store profiles and/or policies in data stores, and/or perform other activities (col. 3 lines 7-14);  Weather information based upon device location ((col. 6 lines 43-48); The predicted work location can be determined by reviewing the user's previous work location history and work schedule (col. 6 lines 56-59); Predicting operation predicts where the user plans to work based on the current information and the historical information (col. 8 lines 48-51); No explicit discussion of a future operating state of equipment.  







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



July 27, 2022